DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 9/12/22.  Claims 1-4, 6-11, and 13-16 are pending, wherein claims 8-10 remain withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “deformed at first plastically during compression of the helical metal body” in lines 7-8 is indefinite, as the limitation describes the body being compressed, whereas in lines 1-4 of the claim, it is the helical metal body preform which is compressed, thereby forming the body (lines 1-3).  It is suggested to amend the “helical metal body” in lines 7-8 to --helical metal body preform.--

Claim 13 is indefinite as it depends from a cancelled claim.  For examination purposes, claim 13 will be treated as being dependent from claim 1.

Regarding claim 16, the limitation of “deformed at first plastically during compression of the helical metal body” in line 4 is indefinite.  See rejection of claim 1 above, where the helical metal body preform is depressed, thus forming the helical metal body.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The scope of claim 13 is substantially identical to the scope of independent claim 1.  Claim 13 requires “the deformation region is deformed at first plastically during compression of the helical metal body preform.”  Note that independent claim 1 already requires “deformed at first plastically during compression of the helical metal body” (note the issue under 112(b) as the preform is compressed to form the body in lines 1-4 of claim 1).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horch et al (EP 2387135 A2, previously cited) in view of Bossecker (DE 102014222468 A1, cited in IDS filed 8/23/21).
Regarding claim 1, Horch et al teaches a method for production of a helical metal body (paragraph [0001], coils produced by casting), the method comprising: producing a helical metal body preform in a mold by casting (paragraph [0014], negative mold containing a predetermined coil geometry is prepared, then a coil material is poured into this negative mold, and finally the coil material solidifies); and there-after compressing the helical metal body preform by deformation along a longitudinal axis thereof to produce the helical metal body (paragraph [0015-0016], compression of the solidified windings into the final coil geometry, note that the coil end geometry is first determined and then pulled apart to the core pre-geometry that sets necessary spacing between the windings (paragraph [0019]), thus the step of compressing to the end geometry will press the windings that were pulled apart closer together, note the arrangement of the coils/windings in figures 2-3 such that the pulling and pressing will be along a longitudinal axis).
Horch et al teaches wherein the helical metal body preform comprises a spiral having a plurality of windings (Horch et al, paragraph [0054], figure 3, a coil having an angular spiral (note the preform would have the windings pulled slightly apart)), but is quiet to each winding of the spiral, having at least one deformation region provided or produced by a material cross-sectional tapering, that are deformed at first plastically during compression of the helical metal body.
Bossecker teaches producing coils by forging (paragraph [0007]), where in at least one corner area, there is a wire cross-sectional area which differs in shape and/or size from the wire cross-sectional area in the area of the legs (paragraph [0014], fig 2, note that in figure 2, each corner area of each winding is shown differing in shape and/or size from the legs), the winding cross-sectional area can be selected differently for each winding (paragraph [0023], fig 2), and that after the pressing, the radii is constant (fig 3, paragraph [0018], [0057])).  In paragraph [0056], Bossecker teaches that in these corner areas 13, the wire-shaped starting workpiece has a smaller wire cross-sectional area 14 than in the area of the legs 3 and sides 26 (construed as the deformation regions (corner regions) provided with a material cross-sectional tapering).  Ideally, the cross-sectional area in the corner areas of the finished coil corresponds at least to that of the legs, as a narrowing cross-section would lead to increased electrical resistance and increased ohmic loss (paragraph [0020]).
In view of the teachings of Bossecker, it would have been obvious to one of ordinary skill in the art to modify the pre-geometry of Horch et al, such that each of the corner of each winding are deformation regions (having a different shape/size) such that after pressing the resulting cross-sectional area corresponds to that of the legs of the coil, so as to prevent an increase of electrical resistance and increase in ohmic loss due to a narrowing cross-section.
Note that the combination suggests the deformation regions are deformed at first plastically during compression of the helical metal body preform (Horch et al, paragraph [0036] and [0045], plastic deformation of the coil into the final contour, Bossecker, note the change in shape of the corner areas in figs 2 and 3).  The combination suggests corner regions of each winding of the spiral to have a smaller cross-sectional area (Bossecker) prior to pressing, which is the same structure as applicant’s deformation regions (as described on p.8 lines 5-15 of the specification filed 8/5/21, describing deformation regions having reduced material cross-section, can be provided at the corners of the windings).  Since the combination suggests the same structure as claimed (corner deformation regions of reduced material cross-section) and the same process step of undergoing compression longitudinally, the identical result of “being deformed at first plastically during compression” is presumed to be inherent.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I).

Regarding claim 2, Horch et al teaches wherein the helical metal body preform is compressed along the longitudinal axis at least partially by plastic deformation after casting (paragraph [0036] and [0045], plastic deformation of the coil into the final contour).

Regarding claim 3, Horch et al teaches further comprising machining the helical metal body preform after casting and before compressing the helical metal body preform (paragraph [0019], casting, and then demoulding and cleaning, and then applying an insulation by a coating process, and finally pressing together into the final coil geometry).  Note that applicant’s specification describes that the machining is by grinding and/or polishing and/or coating, see Applicant’s Specification, p.3 lines 22-25, p.8 lines 32-34, machined, for example by deburring and/or coating.

Regarding claim 4, Horch et al teaches of compressing the coil pre-geometry into the coil end geometry, but is quiet to the steps and tool to do so, such as wherein compressing the helical metal body preform comprises pushing the helical metal body onto a mandrel with a free end and a first stop shoulder, and the free end of the mandrel is inserted into a receiving means with a second stop shoulder until the helical metal body preform is compressed between the first and second stop shoulders.
Bossecker teaches a method of producing a coil (paragraph [0001]) including steps of pressing the coil longitudinally (figs 2-13).  Bossecker discloses the coil is pushed onto a mandrel (fig 4, see wire 33 in forming tool 6 around core 4) with a free end (fig 4, see top end of core 4) and a first stop shoulder (fig 4, see shoulder around the bottom end of the forming tool 6 and core 4), and the free end (fig 4, top end of core 4) of the mandrel (fig 4, core 4) is inserted into a receiving means (note that receiving means invokes 112(f) and is shown in applicant’s drawings and disclosed in the specification on p.4 lines 1-15 as a structure having an opening into which the mandrel may enter but not the metal body, Bossecker, figs 4-7, shows the top end of the core 4 received within the punch 8) with a second stop shoulder (figs 4-7, see bottom end of punch 8) until the helical metal body preform is compressed between the first and second stop shoulders (figs 4-7).
	As Horch et al teaches of compressing the coil, but is quiet to the specific tools to perform the compressing, it would have been obvious to one of ordinary skill in the art to use the compressing tool and steps of Bossecker, as Bossecker is similarly directed to production of electric coils, and the combination would have yielded the predictable result of the coil of Horch et al being plastically deformed longitudinally.

Regarding claim 6, Horch et al teaches the helical metal body is fixed by fixing means with respect to its length after the compression (note that fixing means invokes 35 USC 112(f), the specification discloses on p.4 lines 24-30 that the fixing can be effected by immersion in a coating material or encapsulation or by applying an external mechanical cramp/clamp, Horch et al teaches in paragraph [0015] that the solidified coil material is encased with a corresponding insulation layer (coating by immersion (paragraph [0019])/encapsulation (paragraph [0015])), and that in paragraph [0019-0020], the insulation can be applied after being compressed (paragraph [0020], steps 7 and 8 can be carried out in reverse)).

Regarding claim 7, Horch et al teaches further comprising initially producing a lost model body in a desired target shape of the helical metal body (paragraph [0061], construction of the coil end geometry using CAD, production of the coil pre-geometry as a model using rapid prototyping processes), the lost model body being expanded by predeformation along the longitudinal axis (paragraph [0061], pull apart the coil geometry in the computer similar to the desired distance of the coil pre-geometry), and further comprising using the lost model body as a positive mold for casting of the helical metal body preform (paragraph [0061], investment casting, paragraph [0038], the positive model can be embedded in a special mass from which the model material can be burned out, what remains is the negative mold into which liquid winding material is poured).

Regarding claim 11, Horch et al teaches the machining comprises coating (see rejection of claim 3 above, paragraph [0019], demoulding and cleaning, and then applying an insulation by a coating process).

Regarding claim 13, the combination teaches the deformation region is deformed at first plastically during compression of the helical metal body preform (Horch et al, paragraph [0036] and [0045], plastic deformation of the coil into the final contour, Bossecker, note the change in shape of the corner areas in figs 2 and 3).

Regarding claim 14, Horch et al teaches wherein the lost model body comprises a foam part constructed of a non-metallic material (paragraph [0037], lost foam process, pre-geometry manufactured from expanded polystyrene foam).

Regarding claim 15, Horch et al teaches wherein using the lost model body as a positive mold comprises producing a mold for casting via the lost model body or by melting (paragraph [0037-0038], investment casting, positive model has the geometry of the subsequent casting, mostly made of wax that can be melted out (or alternative materials, such as for example polymers), paragraph [0038], with investment casting the positive model can be embedded in a special mass from which the model material can be burned out, what remains is the negative mold).

	Regarding claim 16, the combination teaches wherein, during production of the helical metal body, in each winding of the spiral thereof, at least two deformation regions are provided or produced by the material cross-sectional tapering, that are deformed at first plastically during compression of the helical metal body (see rejection of claim 1 above, note that Bossecker shows in figure 2 each corner of each winding of the spiral having the smaller cross-sectional area).

Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive.
Applicant has amended the claims to bring in features from dependent claims 5 and 12.  Applicant argues that Horch fails to disclose each and every feature recited in the claim, and that Bossecker fails to cure the deficiencies of Horch.  In particular, applicant argues that Bossecker shows the legs of the coil having a thicker cross-sectional area, and that one skilled in the art would understand that plastic deformation takes place in the thicker portions.  Applicant argues that Bossecker does not disclose that a deformation region with a cross-sectional tapering is first plastically deformed, as Bossecker is silent with regard to plastic deformation of a cross-sectional tapering.  Applicant argues that even if a tapered region were to undergo plastic deformation, this would take place after the plastic deformation of the thickened portions.
The examiner disagrees.  The rejection is based on a combination of both Horch and Bossecker.  Horch discloses compression of the cast coil (paragraph [0036]), and that the coil undergoes plastic deformation (paragraph [0036] and [0045]).  Bossecker discloses a coil, where the corners of the coil have a smaller wire cross-sectional area than in the area of the legs and sides (paragraph [0015], [0056]), and that after compression (paragraph [0016], forming step d (note that “forming” is a plastic deformation process)), the cross sectional areas of the corners and the legs and sides are uniform (paragraph [0016], [0057]).  One skilled in the art would modify Horch to include the teachings of Bossecker, such as modifying the corners of the coil to have a smaller cross-sectional area prior to compressing, as doing so would result in the final coil to have corners with uniform cross-sectional areas to the sides and legs, preventing issues such as increased electrical resistance and increased ohmic losses (paragraph [0020]).
Note that the combination suggests the same structure and same process steps as claimed by applicant.  The combination suggests a coil preform where the corner portions have a reduced cross-sectional area (combination, Bossecker), undergoing a longitudinal compression so as to plastically deform the coil into the final shape (Horch and Bossecker).  This is identical to the claimed method step, and as disclosed in applicant’s specification.  Note that on p.8 lines 5-15 of the specification filed 8/5/21, deformation regions having reduced material cross-section can be provided at the corners of the windings.  As the prior art suggests the same structure as applicant’s invention, undergoing the same compression step, the same result of plastic deformation first at the deformation regions is presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/
Primary Examiner, Art Unit 1735